Klein, J.,
Decedent by his will created a trust, the income from which was to be distributed “among such organized societies as may be found in Germantown, Philadelphia, for the benefit and the alleviation of the poor in Germantown.” He provided, further, that “none of the said monies shall be paid to any religious or sectarian societies for said distribution. . . .” The trustees awarded a portion of the income to the Whosoever Gospel Mission and Rescue Home Association (hereinafter referred to as the Mission). The Germantown Relief Society objected to any portion of the income being paid to the mission, contending that it was a religious as *16well as a sectarian society. The auditing judge overruled the objection and sustained the award to the mission, to which action exceptions were taken by the Germantown Relief Society.
Counsel for the mission maintained that the German-town Relief Society had no standing to file exceptions to the adjudication since it is not named as a beneficiary under the will. We cannot agree with this contention. Our courts have consistently permitted possible beneficiaries under similar circumstances to take exceptions in order that the cases could be decided on their merits: see Grandom’s Estate, 6 W. & S. 537 (1844); Jacoby’s Estate, 34 Pa. Superior Ct. 355 (1907); Curran’s Estate, 310 Pa. 434 (1933).
The record in the case discloses that the mission was chartered by Court of Common Pleas No. 4 of Philadelphia County in 1894:
“For the purpose of disseminating the Christian Religion and conducting practical and useful religious temperance and charitable work. . . .”
The petition for incorporation lists as one of its objects:
“The spread of the Gospel, and encouragement of temperance, and aiding to better the conditions of the poor and fallen humanity by providing employment, meals, lodging, clothing, useful help and assistance where necessary, the holding of religious services and the use of such other means as it may from time to time adopt.”
In our opinion we need but refer to the stated purpose and object of the corporation to disqualify it from receiving any of the income from this estate. The corporation cannot be heard to state that it is operating in a manner different from that authorized by its charter. Its charter constitutes a contract with the State, and it must at all times comply therewith. This charter was granted to it for the expressed purpose of “disseminating the Christian Religion.” This clearly characterizes it as a religious organization.
*17Learned counsel for the mission contends that it is not “a religious or sectarian society” because it is engaged, in charitable work among poor and fallen men without regard to their creed or religion. There is no force in this argument. One of the basic principles of the Christian faith is giving charity to all who are in need of it, without regard to the recipient’s race, color, or creed. Many churches and other purely religious societies engage in nonsectarian benevolent work. This, however, does not in any way alter the fact that they are religious organizations. On the contrary, it is a practical manifestation of true Christian beliefs and doctrines.
The situation in the present case is analogous to that which existed in Collins v. Kephart et al., 271 Pa. 428 (1921), in which the Supreme Court had before it for construction article III, sec. 18, of the Constitution of Pennsylvania, which prohibits appropriations for charitable, educational, or benevolent purposes “to any denominational or sectarian institution”. In that case appeals were taken by four hospitals and a university to the finding of the lower court holding that they were not eligible to receive State aid. Mr. Chief Justice von Moschzisker, in affirming the decision of the lower court, said at page 433:
“. . . we have reached the deliberate conclusion that, when a charitable, benevolent or educational establishment is ‘denominational or sectarian’ according to the meaning of this term as understood by the average man, even though the institution in question may bestow its benefits on others and permit those outside the ranks of the sect or denomination involved to take part in its management, it is none the less a sectarian or denominational institution, within the inhibition of the Constitution against state aid.”
In arriving at its conclusions the Supreme Court relied largely upon an analysis of the charters of each of the five institutions involved in the appeal. After dis*18cussing the charter of one of these institutions, Justice von Moschzisker said, further, at page 436:
“In the face of these charter provisions, it is idle to contend that defendant corporation is not a denominational or sectarian institution . .
Similarly, in the present case, it is futile to contend that the mission is not a religious institution in the face of the clear statement of the purpose for which it was formed contained in its charter. Furthermore, the mission, by its- very name, holds itself out to the public as a religious organization. Webster’s New International Dictionary defines the word “Gospel” as “The story or record of Christ’s life and doctrines, contained in the first four books of the New Testament”, and further, “the teachings of Christ and the apostles . . . the Christian faith, revelation, or dispensation.” Webster Collegiate Dictionary defines the word “Mission” as “An organization for doing religious and charitable work among the needy, outcast . . .”.
The work of the mission is similar to that which is being conducted by the Salvation Army, and what was said concerning the Salvation Army in Bennett v. City of LaGrange et al., 153 Ga. 428, 433 (1921), applies in full force to the present situation:
“The Salvation Army is a benevolent and religious institution. ... Its work is primarily directed to the spiritual, moral, and physical reformation of the working classes, to the reclamation of the vicious ... it preaches the gospel. It disseminates Christian truth. It is a church, a sect, and a religious institution. It is sectarian in that it preaches the gospel of Christ, and undertakes to disseminate Christian truth ... in preference to . . . the doctrines of the Jewish religion, Mohammedanism, and the various other religions of the world. The fact that it undertakes to disseminate Christian truth . . . does not render it unsectarian.”
Plain language in a will should be given its everyday meaning. If the language employed by testator in dis*19persing his estate is plain and clearly discloses his intention, the will interprets itself, and hence no rules of construction are necessary to aid in its interpretation: Boyer et al. v. Campbell et al., 312 Pa. 460 (1933), and the other cases cited in 2 Hunter’s Orphans’ Court Commonplace Book, p. 1420. Although it is true that courts may, if justice requires, construe the word “or” to mean “and” or some other word or phrase, this should not be done unless it is absolutely necessary to do so to give effect to the evident meaning of testator. They cannot arbitrarily expunge or alter words without such apparent necessity: Golden’s Estate, 320 Pa. 4 (1935); Simpson’s Estate, 304 Pa. 396 (1931); Whitman’s Estate, 329 Pa. 377 (1938).
In our opinion, the construction in the adjudication is erroneous and contrary to the intent of testator. This is especially evident because the words “religious” and “sectarian” are not synonymous. To accept the conclusion that the will should be construed as if it read “religious, that is to say, sectarian,” implies that testator was unfamiliar with the meaning of the plain language he used. Such a construction does violence to the will.
As we read the will, it seems obvious that the testator desired the income from the trust to be distributed through organizations which were not directly or indirectly religious in character and in no way connected or associated with sectarian teachings. The Germantown Relief Society, the Visiting Nurse Society, and similar charities clearly come within the scope of his meaning. All distributions of income must therefore be restricted to such nonsectarian organizations which are not engaged-in any form of religious work.
It is suggested that in view of the fact that the amount to be distributed to each of the societies was left to the discretion of the executors the award to the mission was within their discretion. We cannot agree with this. The executors’ powers are clearly defined and limited by the will. It is true that it is for them to decide the pro*20portions which the recipient societies are to receive, but they are definitely prohibited from distributing any of the income to “any religious or sectarian societies.” In our opinion, they clearly exceeded their authority in paying a portion of the income to the mission.
Our conclusion is reluctantly reached because of our high regard for the work of the Whosoever Gospel Mission and Rescue Home. However, regardless of our personal feelings, it is our duty to carry out the intentions of testator. We cannot permit our natural sympathies to interfere with our responsibility to see that his money is distributed in accordance with his expressed wishes and intent. The exceptions are therefore sustained.